 FLINT PROVISION CO.523Flint Provision Co. and Local Union 539,Amalgamat-edMeatcutters and Butcher Workmen of NorthAmerica,AFL-CIO. Cases 7-CA-11499 and 7-RC-12638July 25, 1975DECISION, ORDER, AND CERTIFICATIONOF RESULTS OF ELECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOOn March 31, 1975, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, the Respondent Employerfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that Re-spondent by Wolin and Busch interrogated its em-ployees in violation of Section 8(a)(1) and that thesame interrogations constituted objectionable con-duct which interfered with the results of the election.He concluded the election therefore should be setaside.We do not agree; rather, we find merit in theRespondent's contention that the AdministrativeLaw Judge applied a rigidper seapproach which wasnot warranted in the circumstances of this case.Wolin, in his conversation with Busch, merelyasked him why the employees would want a union inthe plant. After Busch replied, Wolin indicated thathe had had the Company for 25 years and felt badthat no one had approached him because he couldhave ironed out any problems. Likewise, Busch'sconversation with Alley was temperate in nature andnot coercive. Alley simply asked Busch why the em-ployees would want a union and stated his opinionthat the plant was small and everyone knew the boss(Wolin) and could talk to him. Busch then agreedwith Alley and pointed out that he was able to talkwithWolin and saw no need for union representa-tion.Employee Yaquinto testified Alley merelyasked him while they were working together whetherYaquinto knew anything about the Union. Yaquintosaid "No." When Alley again asked the same ques-tion Yaquinto again answered "No," and that endedthe conversation. Hudson testified that on one occa-sion when he was working with Alley, Alley told himhe wanted to ask him a question but also told him hedid not have to answer if he did not want to. Alleythen asked Hudson if he knew "about anybody goingdown to the Union." When Hudson said "No," Alleydid not press him further.It is our opinion that, in the circumstances of thiscase,Respondent's questions and remarks were nei-ther violative of Section 8(a)(1) nor grounds for set-ting aside the election.' Essentially,Wolin and Alleywere attempting to ascertain the reasons for the em-ployees' interest in the Union. Their inquiries wereakin to soliciting employees regarding the grievanceswhich led them to seek union representation. This isnot unlawful conduct when, as in this case, the solici-tation is unaccompanied by any promise of benefit?Nor were the questions and remarks made by Wolinand Alley coercive or threatening under any stan-dard. They were not coercive in nature or asked in acoercivemanner or under circumstances whichwould render them coercive. Nor did they occuragainst a background of an antiunion campaign cal-culated to intimidate and coerce the employees. In-deed, at a dinner meeting held by Respondent onelection eve, employees were allowed to speak freelyabout the advantages of the Union, and there was anopenquestion-and-answerperiod.Respondent'scounsel also described how the election would beconducted and told the employees to vote the waythey wanted to; he further assured the employees inresponse to an employer question that there would beno reprisals regardless of the outcome of the election.It should also be noted in this connection that Wolinhired Busch although he knew he was a union mem-ber.In conclusion, contrary to the Administrative LawJudge, we do not believe Respondent violated Sec-tion 8(a)(1). Nor do we believe that the allegedly ob-jectionable conduct warrants setting aside the elec-tion.Accordingly, we shall dismiss the complaint inits entirety and certify the results of the election?i In view thereof,Member Penello finds it unnecessary to decide whetherthe Regional Director erred in failing toissue a Certificationof Results ofElection oncethe Union withdrewitsobjections to the election with hisapproval and,instead, proceeded to consider the objectionable nature ofconduct uncovered by him which was not alleged in the objections2SeeUarco,Inc., 216 NLRB No. 2 (1974).3Member Kennedy agrees with Member Penello that the complaintshould be dismissed in the unfair labor practice case and that the results ofthe election should be certified in the representation case He notes that inthe representation case the Union withdrew its objections to the electionand the Regional Director approved that withdrawalManifestly,Respon-dent is correct in its contention that oncethe objectionswere withdrawn,the representation case was resolved and the Regional Director was obligedto issue a Certification of Results of Election. The Regional Director's fail-ure to issue such a certification was erroneousWhile the Board has consid-ered in some cases evidence disclosed in an investigation which was notalleged in the objections, it hasnot done soin anycase in which the objec-Continued 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint here-in be, and it hereby is, dismissed in its entirety.CERTIFICATION OF RESULTS OF ELECTIONIt ishereby certified that a majority of the validballots have not been cast for Local 539, Amalga-mated Meatcutters and Butcher Workmen of NorthAmerica, AFL-CIO, and that the said labor organi-zation is not the exclusive representative of all theemployees, in the unit herein involved, within themeaningof Section 9(a) of the National Labor Rela-tions Act, as amended.MEMBER FANNING,dissenting:For the reasons set forth by the AdministrativeLaw Judge, I would find the 8(a)(1) violations and setaside the election.4 When the president of a companycalls an employee into his office or any office in pri-vacy on a one-on-one basis and questions him aboutthe union without legitimate reason and without as-surancesof nonreprisal thatisan 8(a)(1) violation.When such interrogations occur during the criticalperiod of an election campaign, that is reason to setaside the election. The Board, until now, has not con-sidered the subjective effect of a respondent's inter-rogations on the employee involved. Whether theemployees testify that they were "scared" or "notscared" is irrelevant. As stated by the AdministrativeLaw Judge herein: "Nor is an employee's testimonyas to the effect of unfair labor practices or of conductwhichinterfereswith an election entitled to probativeweight. The essential question is the natural effect ofsuch conduct."tions had been withdrawn with the approval of the Regional DirectorThe observationsof the Administrative Law Judgein fn.Iof his Decisionare incorrect.Member Fanning's conclusion that theelection should be setaside ignoresthe fact that the withdrawal of the objectionsterminated therepresentation case and the Regional Directorimproperlyconsolidated therepresentation case with the unfairlabor practiceproceeding.Contrary toMember Farming's implications,Respondent has throughoutthis proceed-ing maintained that the representation case wasimproperlyconsolidated.Indeed,in his opening statementbefore the Administrative Law Judge,Respondent's counsel pointed out that"all the changes which the union[has] made have been withdrawn."4Member Kennedy would find Respondent was correct in its contentionthat once the objections were withdrawn the representation case was re-solved and the Regional Director's failure to issue a certification was erro-neous.He then commentsthat my conclusionthat the election should be setaside ignores the fact that the withdrawal of the objections terminated therepresentation case.Ihave not ignored the fact that the objections werewithdrawn.It is true that in hisReport on Objectionsthe RegionalDirectorapproved the Union's requestto withdraw its objections; however,he alsonoted there was other possible objectionable conduct uncovered during theinvestigation which was also the basis of the 8(aXl) allegations,that Boardpolicy permits him to proceed on such uncovered conduct,and ordered thatthe allegedly objectionable conduct go to hearing before an AdministrativeLaw Judge.The Respondent-Employerdidnotfile exceptions to the Region-alDirector'sreporton objections(and specifically to the RegionalDirector's decision to go to hearing on the uncoveredobjection)pursuant tothe Board'sRules and Regulations.In my judgment,therefore,both Mem-ber Kennedy and the Respondent-Employer haveignored thefact that theRespondent-Employer's exceptions at this stage of the proceedings are un-timely filed and should not be consideredby the Board.In addition it would also appear that on the basis of established Boardprecedent the AdministrativeLaw Judge was correctin consideringthe con-duct not specifically alleged as objectionablebut uncoveredduring the in-vestigation,contrary toMemberKennedy'scontention.For as the Boardsaid inPureChem Corporation,192 NLRB 681 (1971) (MemberKennedydissenting):Although the election was set aside as a result of the RegionalDirector'spostelection investigation rather than upon the specificgrounds urged in the [Petitioner's] objections[which was overruled bythe Administrative Law Judge]theIrvingAir Chuterequirements aresatisfiedwhere we do not have the resultsof a "valid"election.[Emphasissupplied.]The majority added:"It should be clear.that the Board in its responsibility to determinewhether a fair and conclusive election washeld, mayconsider relevantevidence disclosed in its investigation,independent of whether the con-duct is raised in formal objections."See alsoMorrisNovelty Co, Inc.,157 NLRB 1471 (1966); FascoIndus-tries,Inc.,173 NLRB 522 (1968); and DawsonMetal Products, Inc,183NLRB 191 (1970).DECISIONSTATEMENT OF THE CASEJERRY B. STONE,Administrative Law Judge: This pro-ceeding, under Sections 9 and 10(b) of the National LaborRelations Act, as amended was heard pursuant to due no-tice on February 18, 1975, at Flint, Michigan.The petition in Case 7-RC-12638 was filed on Septem-ber 3, 1974. An election by secret ballot,pursuant to aStipulation for Certification Upon Consent Election ap-proved by the Acting Regional Director (for Region 7 ofthe Board) on September 20, 1974, was held on October 11,1974, among employees of the Employer in an agreed andapproved appropriate bargaining unit. Challenged ballotswere sufficient in number to affect the results of the elec-tion. The Petitioner on October 21, 1974, filed objections toconduct affecting the results of the elections.During the investigation of the above-referred-to objec-tions and challenges, the parties stipulated to the disposi-tion of the challenges. The election ballots were five votesfor the Petitioner and five votes against labor organiza-tions.The charge in Case 7-CA-11499 was filed on October17, 1974. During the investigation of said charges and theobjections in Case 7-RC-12638, the Regional Director un-covered conduct, other than that specifically set forth inthe Petitioner's objections, considered by him to be objec-tionable conduct. The Petitioner, during the pendency ofthe investigation of the objection issues, requested with-drawal of its objection allegations. On December 21, 1974,complaint was issued in Case 7-CA-11499, a Report onObjections was issued in Case 7-RC-12638, and an orderconsolidating Cases 7-RC-12638 and 7-CA-11499 was is- FLINT PROVISION CO.525sued, and the proceeding was duly noticed for hearing. TheRegional Director approved the Petitioner's withdrawal ofthe allegations specifically set out in the Petitioner's objec-tions.'The issues in Case 7-CA-11499 concern whether certainacts of unlawful interrogation by Supervisors Wolin andAlley of employees as to their union interests or supportoccurred during the weeks of September 23 and 30, 1973.The issues in Case 7-RC-12638 concern whether such con-duct occurred and interfered with the results of the electionheld on October 11, 1974.All parties were afforded full opportunity to participatein the proceeding. The pleadings, record, and Respondent'sbrief have been considered.Upon the entire record in the case and from my observa-tion of witnesses, I make the following:FINDINGS OF FACT11.THE LABOR ORGANIZATION INVOLVED 3Local Union 539, Amalgamated Meatcutters and Butch-er Workmen of North America, AFL-CIO, is and has beenat all timesmaterial herein a labor organization within themeaning of Section 2(5) of the Act.IIITHE UNFAIRLABOR PRACTICES (CASE 7-CA-11499),THE OBJECTIONS(CASE 7-RC-12638) 4A. Preliminary Issues; Supervisory Status 5At all times material herein, the following named per-sons occupied the positions set opposite their respectivenames,and have been and are now supervisors of the Re-spondent, within the meaning of Section (11) of the Act,and its agents:SidneyWolin, president, Stu Alley, plantmanager.1.THE BUSINESS OF THE EMPLOYER 2Flint Provision Co., the Respondent, is, and has been atall times material herein, a corporation duly organized un-der, and existing by virtue of, the law of the State of Michi-gan.At all times material herein,Respondent has maintainedits principal office and place of business at 2801 LippincottBoulevard, Flint, Michigan, herein called the Flint place ofbusiness.Respondent is, and has been at all times materialherein, engaged in the wholesale processing and distribu-tion of meats and related products. Respondent's place ofbusiness located at Flint, Michigan, is the only facility in-volved in this proceeding.During the year ending December 31, 1973, which peri-od is representative of its operations during all times mate-rial hereto,Respondent,in the course and conduct of itsbusiness operations,had a gross revenue in excess of$500,000 and purchased and caused to be transported anddelivered at its Flint place of business,various meats, andother goods and materials valued in excess of $50,000 weretransported and delivered to its place of business in Flint,Michigan, directly from points located outside the State ofMichigan.Based on the foregoing and as concededby theRespon-dent-Employer, it is concluded and found that Respondentis now and has been at all times material herein an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.1The Respondent-Employer contends in effect that the RegionalDirector's approval of the Petitioner's withdrawal request(with respect to itsobjection allegations) eliminates the objection issues. It is settled law thatthe Regional Director may uncover additional objection issues on his own,and conduct related thereto may warrant the setting aside of an election.Considering the Regional Director's total conduct and the total documentissued on December31, 1974,it is clear that the Regional Director wasmerely eliminating the specific issues set forth in the Petitioner's objectionsto the conduct of the election.It is clear that the Regional Director had setforth as a part of theobjectionissues the conduct uncovered by him andincluded as complaint issues in Case7-CA-I 1499,and that his approval ofthe Petitioner's withdrawal request(re objections)was limited to the specificallegations by the Petitioner and not to the conduct uncovered by himself.2The facts are based on the pleadings and admissions therein.B. InterrogationThe General Counsel alleges and the Respondent deniesthat-on or about the week of September 23, 1974, Re-spondent by its agents, Sidney Wolin and Stu Alley, andon or about the week of September 30, 1974, Respondent,by its agent Stu Alley,-coercively interrogated its employ-ees concerning their knowledge of and activities on behalfof the Charging Party (Local Union 539, AmalgamatedMeatcutters and Butcher Workmen of North America,AFL-CIO).The facts are clear that Local Union 539, AmalgamatedMeatcutters and Butcher Workmen of America, AFL-CIO,engaged in organizing activities among theRespondent's employees; a representation petition (in Case7-RC-12638) was filed on September 3, 1974; and a Stipu-lation for Certification Upon Consent Election was enteredinto later and approved by the Regional Director on Sep-tember 20, 1974, with the election therein scheduled forOctober 11, 1974.1.Around the last of September or first of October1974, President Wolin called employee Busch into an officeand spoke to him about the Union.6Wolin normally had a desk in an office also occupied byhis secretary and worked in such office. The office that wasused when he spoke to Busch was an office wherein a tele-phone was located that was used on occasion by employeesfor making telephone calls. In effect it was an office whichcould be used for privacy.PresidentWolin, who was alone with Busch, told Buschthat he had received the Union's representation petition.Wolin asked Busch why the employees would want a unionin the plant. Busch explained that the employees wanted aunion to representthem in labor relations, that the employ-ees wantedpaid medicalinsurance,sick day benefits, etc.Wolin told Busch that he had had the Company for 25years, that he felt bad that no one had brought the matteriThe facts are based on the pleadings and admissions therein.The facts are based on the pleadings and admissions therein.5The objectionsplace in issue as objectionable conduct the same conductalleged to constitute unfairlabor practices.6 The factsare based on Busch's credited and uncontradicted testimony. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDto him, and that it could have been ironed out. Busch ex-plained that some employees would prefer havingsomeoneelse to represent them rather than talking, themselves, totheir immediate boss.7Considering the foregoing, I am persuaded and concludeand find that the Respondent, by Wolin, around the last ofSeptember 1974, engaged in unlawful coercive interroga-tion of employees as to their union activities or desires.There is no evidence to reveal that the Respondent had alegitimate basis for such interrogation. Nor is there anyevidence that assurances of nonreprisal were given to theemployee. I attach no significance to the fact that the wit-ness described the office as "Wolin's" office. Significant,however, are the facts that the conversation occurred on aone to one basis and inprivacy,without legitimate basisand without assurances of nonreprisal.Accordingly, I conclude and find that President Wolin'sinterrogation of Busch, as alleged, constituted conduct vio-lative of Section 8(a)(1) of the Act. Such conduct, occur-ring after September 3, 1974, the date the representationpetition was filed, and prior to October 11, 1974, the dateof the representation election, constitutes conduct interfer-ing with the employees' right to an untrammeled choice ofsuch election. It is so concluded and found.2.Supervisor Stu Alley, around 2 to 3 weeks before Oc-tober 11, 1974, sent for Busch to come to an office used byAlley and the salesman. Busch and Alley were alone in theoffice when Alley questioned Busch as to why the employ-ees wanted the Union to represent them. Alley gave hisreasons asto why a union was not needed, that the plantwas small and everyone knew President Wolin.Considering the foregoing, I am persuaded and concludeand find that, as alleged, Respondent, by Alley, around thelast of September 1974 unlawfully questioned Busch as tohis and other employees' union activities or desires.' Thereis no evidence to support a legitimate basis for such inter-rogation, nor is there any evidence to reveal that assur-ances of nonreprisals were made to Busch.Accordingly, Iconclude and find that the Respondent, by Alley, aroundthe last of September 1974, unlawfully questioned Buschabout his and other employees' union activities or desires.Such conduct is violative of Section 8(a)(1) of the Act.Such conduct, occurring during the period between filingof the petition and the election (in Case 7-RC-12638), con-stitutes objectionable conduct interfering with the employ-ees' untrammeled choice in such election.3.Around a week before the election on October 11,1974,9 PlantManagerStu Alley spoke to employee Ya-quinto as they were loading a truck. What occurred is re-vealed by the following excerpt from Yaquinto's creditedtestimony:A. Stu Alley andIwere loading the truck and Stu7AlthoughBusch in his affidavit set forth in effect that"nobody from thecompany ever asked me anything about theUnion,"he also setforth ineffect the conversation testified to in this proceeding and clearly in theaffidavit revealed that he construed a question as to how he felt about theUnion as not being a question about the Union.9 1 give no weight to the witness's conclusive testimony as to what consti-tutes interrogation or threats,or effect thereof.9 The factsare basedupon Yaquinto's credited testimony.Alley asked me, "You know anything about theunion,"and I said, "No." Andwe loaded the truck fora few more minutes.So he said, "You know,you knownothing about the union,"and I said,"No," and hejust kind of smiled as if he knew that I knew.MR. BLUM:I object to the conclusion.JUDGE STONE:Iwould strike that part about his con-clusion.I'll leave it in that he's smiling.Considering all of the foregoing,Iconclude and find, asalleged,that the Respondent,by Alley,unlawfully interro-gated an employee about his knowledge of the Union.There is no evidence that assurances of nonreprisals weregiven to employees.Accordingly,such conduct is violativeof Section 8(a)(1) of the Act. Such conduct,occurring afterthe filing of the petition and before the election in Case7-RC-12638,constitutes objectionable conduct which in-terfered with the employees'untrammeled choice in saidelection.4.Around September28, 1974,PlantManager Alleyspoke to employee Hudson.1°Alley told Hudson that hewanted to ask him a question and added that he did nothave to answer it. Alley asked Hudson if he knew anythingabout anyone going down to the Union.Hudson told Alleythat he had heard but didn'tknow who it was.Considering all of the foregoing,Iconclude and findthat the Respondent,by Alley,engaged in unlawful ques-tioning of an employee about union activities or desires.There is no evidence of legitimate basis for such question-ing, nor is there evidence that assurances of nonreprisalswere given the employee.To tell an employee that hedoesn't have to answer,as Alley didto Hudson,does notalone constitute an assurance of nonreprisals.Accordingly,Iconclude and find,as alleged,that the Respondent, byAlley, around the last of September 1974 engaged in un-lawful questioning of employees in violation of Section8(a)(1) of the Act.Such conduct,occurring after the peti-tion and prior to the election(in Case 7-RC-12638), con-stitutes objectionable conduct which interfered with theemployees'untrammeled choice in said election.l tConcerning Respondent's ContentionsIn determining that the Respondent has engaged in coer-cive interrogation of employees in violation of Section8(axl) of the Act, I have considered Respondent's excel-lent brief and the cases cited therein. The facts in this caseclearly reveal that such interrogation as set forth occurred,that there was no legitimate basis for such interrogation,and that assurances of nonreprisals were not given. Thus, ithas been concluded that such interrogation occurred in a10 The facts are based on the credited testimony of Hudson.11The evidenceof the unfair labor practices and objectionable conduct isuncontradicted. The question of the credibilityof the witnesses has beenconsidered and the findings made as indicated.Respondent's evidence relat-ing to a speech madeby Respondent's agentsshortly before theelection isnot persuasiveto reveal thatthe witnesseswho testified to the unfair laborpracticesand objectionableconduct werenot credible. Nor is suchevidencepersuasive to reveal thatthe effect of the unfair labor practices or objection-able conduct was curedor eliminated. Nor is an employee's testimony as tothe effect of unfairlabor practices or of conduct whichinterferes with anelectionentitled to probativeweight.The essential questionis the naturaleffect of such conduct FLINT PROVISION CO.527manner constituting interference,restraint,and coercionwithin the meaning of Section 8(a)(1) of the Act. The casescited by the Respondent are distinguishable factually fromthe instant case.Thus,Boaz Spinning Company,206 NLRB518 (1973),involved a case where the Board found that thefacts did not reveal questioning but was based on ambigu-ous and uncertain evidence.Equitable Equipment Company,185 NLRB574 (1970),involved a comment to a knownunion supporter and in the context with all the facts wasfound not coercive.Fairbanks Medical and Surgical Clinic,Inc.,213 NLRB No. 93(1974), involved an isolated rhetor-ical question to a known union supporter and in such con-text was deemed noncoercive.N.V.F.Co.,210 NLRB 663(1974), involved a "locus of the interview"considerationwhich is not relied upon in the determination in the instantcase.Bulk Haulers,Inc.,200 NLRB 389 (1972)involved anisolated factual situation dissimilar to the incident involv-ing the interrogation of Hudson because it was not in acontext of other unlawful questioning.In sum,the facts inthis case in total context reveal that the interrogation oc-curred in a coercive manner and the facts in the cases citedby the Respondent reveal that interrogation was not estab-lished or,if established,was isolated or noncoercive.C. The ObjectionsThe objections relate to objectionable conduct placed inissue by the Regional Director but not alleged by the peti-tioner. Such conduct concerned the same conduct placedin issue inthe conduct alleged to constitute unfair laborpractices. Such conduct has been found in section B, 1, 2,3, and 4, above, to constitute unfair labor practices and toconstitute objectionable conduct, occurring after the filingof the representation petition (in Case 7-RC-12638) onSeptember 3, 1974, and prior to October 11, 1974, the dateof therepresentationelection. Such conduct has beenfound to have interfered with the employees' right to anuntrammeled choice in such election. Accordingly, it willbe recommended that the election in Case 7-RC-12638,held on October 11, 1974, be set aside and a new electionbe held.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's op-erations described in section I, above, have a close, inti-mate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices,itwill be recommendedthatRespondentcease and desist therefrom and take certain affirmative ac-tion to effectuate the policiesof the Act.Upon the basis of the above findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Flint Provision Co., the Respondent, is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.LocalUnion 539, Amalgamated Meatcutters andButcherWorkmen of North America, AFL-CIO, is andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act, Respondent engaged in unfair labor practices pro-scribed by Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.All full-time and regular part-time employees em-ployed by Flint Provision Co., the Employer, at its 2801Lippincott Boulevard, Flint, Michigan, facility; but exclud-ing foremen, managers, office clerical employees, guardsand supervisors as defined in the Act constitute the stipu-lated, agreed, and approved (by the Regional Director fortheN.L.R.B.) appropriate collective-bargaining unit (inCase 7-RC-12638).6.The facts established, as alleged in objections set inissueby the Regional Director, and not alleged by the Peti-tioner, that the Employer interrogated employees abouttheir and other employees' union interests, activities, or de-sires and that the Employer thereby interfered with theholding of a free election on October 11, 1974, in Case7-RC-12638.[Recommended Order omitted from publication.]